Judgment of the Supreme Court, Nassau County, dated July 5, 1967, reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless plaintiff serve and file in the office of the Clerk of the *546County of Nassau, within 30 days after entry of the order hereon, a written stipulation consenting to reduction of the verdict from $57,500 to $40,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict was excessive to the extent indicated. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.